UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4161


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANNY LEE FLECK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:04-cr-00491-CCB-1)


Submitted: October 16, 2020                                   Decided: October 28, 2020


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, SEDDIQ LAW FIRM, Rockville, Maryland, for Appellant. Robert K.
Hur, United States Attorney, Harry M. Gruber, Assistant United States Attorney, Paul A.
Riley, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny Lee Fleck appeals from the revocation of his supervised release and the

resulting 24-month sentence of imprisonment.          On appeal, he challenges both the

revocation and the sentence. We affirm.

                                              I.

       Fleck first argues that he did not receive a written statement of the conditions of his

supervised release as required by 18 U.S.C. § 3583(f) (providing that district court shall

direct probation officer to provide defendant with a written statement setting forth

conditions of supervised release) and 18 U.S.C. § 3603(1) (providing that probation officer

shall instruct a person on supervised release “as to the conditions specified by the

sentencing court, and provide him with a written statement clearly setting forth all such

conditions”). As such, he contends that the Government did not present sufficient evidence

to show that he knowingly violated the supervised release conditions prohibiting him from

possessing pornography or committing further crimes.

       We find that this claim lacks merit. The condition of supervised release prohibiting

criminal activity was clearly delineated in Fleck’s original criminal judgment. See United

States v. Ramos-Santiago, 925 F.2d 15, 16 (1st Cir. 1991) (concluding, in rejecting

defendant’s claim that court failed to direct probation officer to provide him with written

statement of supervised release conditions, that “the essentials of the notice required in 18

U.S.C. § 3582(f) were met” where defendant and his counsel were served with copies of

the sentence containing the conditions of supervised release). Thus, Fleck’s assertion that

he did not have notice that he could not possess child pornography is frivolous.

                                              2
       The condition prohibiting the possession of adult pornography was added after

Fleck’s conditions of release were modified in April 2016. Fleck consented to the

modification and signed a waiver of his right to a hearing, which included the additional

conditions. Nonetheless, Fleck argues that he was entitled to a separate written statement

of his conditions. However, “the failure to provide written notice of the conditions of

supervised release does not automatically invalidate a revocation of such release if the

defendant received actual notice of the conditions imposed.” United States v. Arbizu, 431

F.3d 469, 471 (5th Cir. 2005). Thus, “where a releasee received actual notice of the

conditions of his supervised release, a failure to provide written notice of those conditions

will not automatically invalidate the revocation of his release based upon a violation of

such conditions.” United States v. Ortega-Brito, 311 F.3d 1136, 1138 (9th Cir. 2002)

(citing United States v. Felix, 994 F.2d 550, 551-52 (8th Cir. 1993), and Ramos-Santiago,

925 F.2d at 17).

       In addition to Fleck’s consent to the modification, Fleck’s probation officer noted

at the revocation hearing that he verbally reminded Fleck of the conditions, including the

modifications, and regularly conducted compliance reviews. Further, Fleck sent a letter to

the district court in August 2019, noting that he admitted to the “adult porn” violations.

(J.A. 39). Thus, there was ample evidence that Fleck had actual notice of the conditions

he needed to follow. Therefore, this claim fails.

                                                 II.

       Fleck next challenges the admission of an agent’s testimony that certain

photographs were child pornography and met the statutory definition of such. Fleck asserts

                                             3
that the agent’s testimony was unreliable, as she was not certified as an expert, and that she

was improperly permitted to testify about the ultimate question before the court. The

Government responds that the agent did not testify as an expert and that her testimony was

properly admitted as lay testimony.

       Supervised release revocation hearings are informal proceedings in which the rules

of evidence need not be strictly observed. Fed. R. Evid. 1101(d)(3). Nonetheless, in

Morrissey v. Brewer, 408 U.S. 471, 484 (1972), the Supreme Court held that a defendant

must receive a fair and meaningful opportunity to refute or impeach evidence against him

“to assure that the findings of a parole violation will be based on verified facts.” Among

the defendant's rights in a parole-revocation context is “the right to confront and

cross-examine adverse witnesses (unless the hearing officer specifically finds good cause

for not allowing confrontation).” Id. at 489.

       Here, Fleck was able to cross-examine the agent, and his counsel questioned the

agent regarding the possibility that the child pornography was digitally altered (with the

head of one person added to the body of another) or perhaps taken with permission of the

parents (although we note that, under the circumstances, neither of these fact, if true, would

alter the identification of the images as child pornography). Counsel also elicited testimony

that the agent had not researched the genesis of each of the photographs. Notably, Fleck

did not directly challenge the agent’s conclusion that the pictures (or at least the bodies in

the pictures) were of actual prepubescent girls in his cross-examination or his arguments

to the court. Specifically, with regard to the child pornography violation, Fleck argued



                                                4
only that the Government had failed to prove that he viewed or possessed the images at

issue.

         The district court recognized that it must decide the ultimate legal question of

whether the images were child pornography. In its ruling, the court noted that there was

essentially no dispute that the images constituted child pornography. Nonetheless, the

court explicitly found, relying on the agent’s testimony, the posing, the focus of the

photographs, and the backgrounds, that the images were child pornography. Because Fleck

was able to confront the agent and cross-examine her on the basis of her opinion, he

received all the process to which he was due. As the rules of evidence did not apply, the

questions of whether the agent was properly certified as an expert or whether the admission

of her opinion evidence satisfied the rules of evidence are irrelevant. The district court

properly considered the agent’s testimony but did not find it binding or determinative.

Instead, the court carefully considered the content and context of the photographs in

determining that the images were child pornography. Thus, we conclude that there was no

abuse of discretion.

                                                 III.

         “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “To consider whether a revocation sentence is plainly

unreasonable, [the court] first must determine whether the sentence is . . . unreasonable.”

                                             5
Id. Only if the sentence is procedurally or substantively unreasonable must we determine

whether it is plainly so. Id. at 208.

       On appeal, Fleck asserts first that his sentence is procedurally unreasonable because

the district court did not adequately consider his arguments for a lower sentence, did not

consider all the relevant statutory factors, and did not explicitly consider the policy

statement range. Specifically, Fleck notes that he requested a split sentence of 16 months,

with 10 months in prison and 6 months in a halfway house, and the district court did not

address this possibility. Next, the district court allegedly failed to consider that Fleck had

already spent 10 months in the Chesapeake Detention Facility, which was allegedly more

difficult than the average prison experience. Trial counsel also noted Fleck’s age (74) and

health concerns (diabetes, hypertension, bladder leakage) and the fact that, in trial counsel’s

opinion, child pornography cases for supervision violations did not “go above the

guidelines.” (J.A. 233). Fleck asserts that the district court failed to address these

arguments as well.

       A revocation sentence is procedurally reasonable when the district court considers

the Chapter Seven policy statements and applicable 18 U.S.C. § 3553(a) factors and

adequately explains the sentence imposed. Slappy, 872 F.3d at 207; see 18 U.S.C.

§ 3583(d) (listing relevant factors). “[A] district court, when imposing a revocation

sentence, must address the parties’ nonfrivolous arguments in favor of a particular

sentence, and if the court rejects those arguments, it must explain why in a detailed-enough

manner that this [c]ourt can meaningfully consider the procedural reasonableness of the

revocation sentence imposed.” Slappy, 872 F.3d at 208. An explanation is sufficient if

                                              6
this court can determine “that the sentencing court considered the applicable sentencing

factors with regard to the particular defendant before it and also considered any potentially

meritorious arguments raised by the parties with regard to sentencing.” United States v.

Gibbs, 897 F.3d 199, 204 (4th Cir. 2018) (brackets and internal quotation marks omitted).

“[I]n determining whether there has been an adequate explanation, [this court does] not

evaluate a court’s sentencing statements in a vacuum” but also considers “[t]he context

surrounding a district court’s explanation.” United States v. Montes-Pineda, 445 F.3d 375,

381 (4th Cir. 2006). The district court need not be as detailed or specific in its explanation

as it must be when imposing a post-conviction sentence. Slappy, 872 F.3d at 208.

       Here, the district court conferred with the parties regarding the Bureau of Prisons

procedures for release to halfway houses. The court considered that, while the number of

child pornography images was small, the images were clearly concerning, especially in

light of Fleck’s underlying child pornography convictions. The court was concerned by

Fleck’s “fairly consistent inability . . . to abide by the rules and regulations of supervised

release and of his sex offender treatment.” (J.A. 245). The court noted Fleck’s immediate

and ongoing violations, which was an important component in considering public safety

and deterrence. The court recognized Fleck’s age and health but noted that “his age and

medical condition have not deterred him from the conduct that is involved here.” (J.A.

246). The court also stated that Fleck could have been subject to a ten-year mandatory

minimum if the violation conduct was charged as a separate crime, which underlined the

seriousness of his conduct. The court, in imposing the maximum 24-month sentence, also



                                              7
imposed a special condition of supervised release that Fleck should be released to a re-

entry center.

         While the court admittedly did not explicitly address every issue raised by Fleck,

the court made clear that Fleck’s mitigating circumstances were outweighed by his

consistent and ongoing violations, including further serious criminal behavior. Moreover,

Fleck’s contentions were weak. While Fleck asserts that the court should have more

closely addressed his age and health, the court did address these factors, recognizing that

they existed, but determining that they did not weigh in favor of leniency given that they

had not diminished Fleck’s criminal behavior. Fleck’s argument for a “split sentence” was

also discussed, but the court was clearly concerned that community supervision would not

address the necessary deterrence and public safety issues. Moreover, the court explicitly

noted the policy statement range of 12 to 18 months. While the court did not explicitly

articulate the necessity of varying to a higher sentence, the court’s reasoning supports that

decision. Finally, Fleck’s attorney’s bare assertions that he had not seen an above-policy-

statement sentence in a child pornography revocation case and that Fleck’s imprisonment

was particularly difficult, without further context, would not provide a basis for a lower

sentence.

         Moreover, even if the district court’s explanation fell short, any error was harmless

because the district court’s explicit consideration of Fleck’s arguments would not have

affected the sentence imposed. See United States v. Boulware, 604 F.3d 832, 838 (4th Cir.

2010).      The district court heard testimony on the disputed violations; reviewed

documentary evidence, pictures and transcripts; and heard lengthy argument from both

                                               8
parties (as well as Fleck himself). The court engaged with counsel, and its detailed

reasoning for both revocation and sentence demonstrated an understanding of all the

circumstances of Fleck’s case and the arguments of counsel. Given the entire context of

the court’s explanation, Fleck has failed to show that his sentence was procedurally

unreasonable, much less plainly so. See Slappy, 872 F.3d at 208 (noting that sentence is

plainly unreasonable if the error is clear and obvious).

       Turning to Fleck’s argument regarding the substantive reasons for his sentence,

Fleck asserts that the district court did not provide sufficient reasoning for imposing a

sentence above the policy statement range, especially given the small number of child

pornography images and the fact that there was no victim contact. “[A] revocation sentence

is substantively reasonable if the court sufficiently states a proper basis for its conclusion

that the defendant should receive the sentence imposed.”          Slappy, 872 F.3d at 207

(alteration and internal quotation marks omitted).

       Here, the court explained that Fleck’s history reflected a total failure to comply with

the conditions of supervised release. As discussed above, the court also noted that Fleck

committed a serious criminal offense while on supervised release and violated supervised

release repeatedly and in different ways. These were proper reasons for imposing a

maximum statutory sentence above the policy statement range, and Fleck has failed to

show that his sentence was longer than necessary. See United States v. Moulden, 478 F.3d

652, 658 (4th Cir. 2007) (upholding sentence above Chapter 7 range and stating that the

Court “cannot, and will not, hold that it is unreasonable for a sentencing court to take

account not only of the severity of the violations, but also their number, in fashioning a

                                              9
revocation sentence”); United States v. Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (stating

that district court has “broad discretion to . . . impose a term of imprisonment up to the

statutory maximum” (internal quotation marks omitted)). Accordingly, Fleck’s sentence

was not substantively unreasonable.

       As such, we affirm the revocation of Fleck’s supervised release and the imposition

of a 24-month sentence. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           10